Citation Nr: 1205863	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral strain. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain or coronary artery disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain. 

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in pertinent part, reopened the Veteran's previously denied claims of entitlement to service connection for a right hip disability and peripheral neuropathy of the extremities, and denied such claims.  The January 2008 rating decision also denied the Veteran's claims of entitlement to service connection for right and left shoulder disabilities, a left hip disability, and a TDIU.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon.  A transcript of the hearings has been associated with the claims file.

The issues of entitlement to service connection for radiculopathy, bilateral lower extremities, to include as secondary to service-connected lumbosacral strain, and whether a June 12, 1996, rating decision that evaluated the Veteran's service-connected lumbosacral strain without consideration of radiculopathy of the bilateral lower extremities contained clear and unmistakable error (CUE), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, both issues were raised at the time of the Veteran's September 2011 Board hearing.  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral hip disability; peripheral neuropathy of the bilateral lower extremities; a bilateral shoulder disability; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a right hip disability in a March 1987 decision.  The decision became final. 

2.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral strain. 

3.  The RO denied service connection for peripheral neuropathy of the bilateral lower extremities in a June 1996 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

4.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain or coronary artery disease. 

5.  The RO denied service connection for a bilateral shoulder disability in an October 1998 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

6.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain disability. 


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for a right hip disability, the March 1987 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.    §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1100 (2011). 

2.  New and material evidence has been received since the March 1987 Board decision to reopen the claim of entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  As to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the June 1996 rating decision is final.  38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

4.  New and material evidence has been received since the June 1996 rating decision to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the in-service herbicide exposure or the service-connected lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

5.  As to the issue of entitlement to service connection for a bilateral shoulder disability, the October 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

6.  New and material evidence has been received since the October 1998 rating decision to reopen the claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to herbicide exposure or the service-connected lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited herein to whether there is new and material evidence to reopen the Veteran's previously denied claims of entitlement to service connection for a right hip disability; peripheral neuropathy in the bilateral lower extremities; and a bilateral shoulder disability, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time. 

New and Material Evidence

Service connection for a right hip disability was previously denied in a March 1987 Board decision.  Service connection for a bilateral leg disability was previously denied by a June 1996 rating decision.  Service connection for a bilateral shoulder disability was previously denied by a June 1996 rating decision and again, finally, in October 1998.    

Although the RO, in January 2008, determined that there was new and material evidence to reopen the Veteran's previously denied claims of entitlement to service connection for a right hip disability and peripheral neuropathy of the extremities, the Board must consider such because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Of note, the RO, in January 2008, did not determine if there was new and material evidence to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral shoulder disability.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current claim in October 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision of the Veteran's claim of entitlement to service connection for a right hip disability in March 1987 consisted of the Veteran's claim and related statements, including those before a Decision Review Officer (DRO); his service treatment records; and his VA and private treatment records.  The Board found that there was no evidence of an in-service chronic right hip disability, or a current right hip disability, and denied the Veteran's claim.  The March 1987 rating decision was not appealed and became final.  

It appears that the relevant evidence before VA at the time of the prior final decision of the Veteran's claim of entitlement to service connection for a bilateral leg disability in June 1996 consisted of the Veteran's claim and related statements, his service treatment records, and his VA and private treatment records.  The RO found that there was no evidence of an in-service chronic bilateral leg disability and denied the Veteran's claim.  The June 1996 rating decision was not appealed and became final.  

It appears that the relevant evidence before VA at the time of the prior final decision of the Veteran's claim of entitlement to service connection for a bilateral shoulder disability in October 1998 consisted of the Veteran's claim and related statements, his service treatment records, and his VA and private treatment records.  The RO found that there was no evidence of an in-service chronic peripheral neuropathy of the upper extremities, including the shoulders, and that there was no evidence to support that such was related to presumed exposure to herbicides.  The RO denied the Veteran's claim and the October 1998 rating decision was not appealed and became final.  

Newly received evidence as to each of the previously denied claims includes the Veteran's statements, including those rendered before the Board in September 2011 and his VA and private treatment records.  The Board finds that the evidence as to the Veteran's claims received since the last final decisions is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, clinical evidence that indicates that the Veteran's peripheral neuropathy, bilateral lower extremities, is possibly related to his service-connected coronary artery disease, and lay evidence, as stated at the time of his September 2011 Board hearing, that his right hip disability, his bilateral shoulder disability, and his peripheral neuropathy, bilateral lower extremities, are aggravated by his service-connected lumbosacral strain.  VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, while the Veteran originally sought service connection for such disabilities on other bases, either related to service or to in-service exposure to herbicides, the fact that he now seeks such secondary to another service-connected disability does not constitute a new claim.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In determining that the evidence submitted since the March 1987 Board decision and the June 1996 and October 1998 rating decisions was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  Specifically, VA's assistance, in the form of VA opinions as to whether the Veteran's right hip disability, his bilateral shoulder disability, and his peripheral neuropathy of the bilateral lower extremities, are aggravated by his service-connected lumbosacral strain, or that his peripheral neuropathy of the bilateral lower extremities disabilities are aggravated by his service-connected coronary artery disease, could reasonably result in the substantiation of the claims.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a right hip disability; peripheral neuropathy of the bilateral lower extremities; and a bilateral shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R.        § 3.156.

As the Board has determined that new and material evidence has been received as to the Veteran's previously denied claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, letters dated in January 2007 and December 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claims on the merits. However, as will be discussed below, further development is required prior to the Board's adjudication of the claims.


ORDER

The claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral strain, is reopened.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in service herbicide exposure or the service-connected lumbosacral strain or coronary artery disease, is reopened.

The claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to in-service herbicide exposure or the service-connected lumbosacral strain, is reopened.


REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the Veteran, at the time of his September 2011 Board hearing, asserted that he recently underwent VA treatment at a new clinic in Newport, Oregon.  The most recent VA treatment records currently associated with the claims file are dated in June 2011 and do not appear to contain record of treatment from a clinic in Newport, Oregon.  Further, the Veteran has also asserted that he participated in VA vocational rehabilitation.  While there is record of private employment counseling of record, there are no VA vocational rehabilitation records associated with the claims file.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is service-connected for lumbosacral strain.  The Veteran asserts that his bilateral hip and shoulder disabilities, as well as his peripheral neuropathy of the bilateral lower extremities, are related to his service-connected lumbosacral strain.  At the time of his September 2011 Board hearing, he asserted that he had been diagnosed with nerve problems in his bilateral lower extremities years prior while on VA examination for his service-connected lumbosacral strain.  The Veteran asserted that his bilateral hip disability is related to his service-connected lumbosacral strain because his gait has changed due to back pain, causing him to limp.  He asserted that his bilateral shoulder disability is related to his service-connected lumbosacral strain because he uses a cane due to back pain, and that such "built up arthritis" in the shoulders.  

Further, the Board notes that at the time of the Veteran's October 2006 claim, he asserted that his peripheral neuropathy was related to in-service exposure to herbicides.  At the time of his October 2008 substantive appeal, he asserted that his bilateral shoulder disability was related to in-service exposure to herbicides; and that his bilateral hip disability was related to an in-service fall from his bunk.  

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses related to the hips or shoulders, or peripheral neuropathy of the bilateral lower extremities.  Based on sufficient evidence indicating that the Veteran fell out of his bunk during service, he was awarded service connection for lumbosacral strain in 1971.  The Veteran's VA and private treatment records associated with the claims file detail his complaints of musculoskeletal pain, his post-service occupational injuries, and his treatment for newly service-connected coronary artery disease.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) on the basis of his cardiac disability.  The Veteran is also newly service-connected for coronary artery disease on the basis of his presumed in-service exposure to herbicides.  

To date, no examiner has opined as to the etiology, including consideration of the theory of aggravation, of the Veteran's bilateral hip and shoulder disabilities and his peripheral neuropathy of the bilateral lower extremities.  Further, the Veteran has asserted that he is unemployed on the basis of his service-connected disabilities.  No examiner has opined as to whether the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  

The Board notes that it remains unclear if the Veteran has a diagnosed bilateral hip disability, beyond that of any neurological impairment that affects the bilateral lower extremities.  While the Veteran has complained of bilateral hip pain, review of the records currently associated with the claims file is silent for treatment or diagnosis of a disability characterized by hip pain.  The Board also notes that it remains unclear the precise nature of the Veteran's neurological impairment of the bilateral extremities.  As noted above, a claim of entitlement to service connection for radiculopathy of the bilateral lower extremities has been referred to the AOJ for adjudication.  While nerve conduction studies in March 2001 were normal, the Veteran has been diagnosed with paresthesias of the bilateral lower extremities in August 2001 and radiculopathy of the right lower extremity in February 2001.  Thus, the Board herein seeks an opinion as to the etiology of any neurological impairment of the bilateral lower extremities.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  

The Board notes here that the Veteran was not service-connected for coronary artery disease until February 2011.  While the Veteran has not asserted that any disability currently on appeal is related to his service-connected coronary artery disease, review of his VA treatment records indicates that his treatment providers discussed his neurological symptoms, specifically those of the right lower extremity, during cardiac treatment.  Thus, the Board herein seeks an opinion as to whether any neurological impairment of the lower extremities is related to his service-connected coronary artery disease.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Portland, Oregon, specifically to include any records from the clinics in Newport, Oregon, and Salem, Oregon, dated from June 2011 to the present.

2.  Obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder.  

As to the each of the above remand directives, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R.      § 3.159(e) (2011). 

3.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination.  

(a)  The examiner must determine if the Veteran has a bilateral hip disability, beyond that of any neurological impairment of the bilateral lower extremities.  Any indicated evaluations, studies, and tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed bilateral hip disability is proximately due to, or the result of, his service-connected lumbosacral strain.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current bilateral hip disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbosacral strain.  The examiner must also opine as to whether it is at least as likely as not that a current bilateral hip disability was incurred in service, specifically, the Veteran's fall from a bunk.  

(b)  The examiner must determine the precise nature of the Veteran's neurological impairment of the bilateral lower extremities.  Any indicated evaluations, studies, and tests should be conducted.  The examiner must provide diagnoses of all neurological impairment of the bilateral lower extremities and opine as to whether it is at least as likely as not that peripheral neuropathy of the bilateral lower extremities, or any other diagnosed neurological impairment of the bilateral lower extremities, is proximately due to, or the result of, his service-connected lumbosacral strain or his service-connected coronary artery disease.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that peripheral neuropathy of the bilateral lower extremities, or any other diagnosed neurological impairment of the bilateral lower extremities, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbosacral strain or coronary artery disease.  The examiner must also opine as to whether it is at least as likely as not that peripheral neuropathy of the bilateral lower extremities, or any other diagnosed neurological impairment of the bilateral lower extremities, was incurred in service, specifically, the Veteran's fall from a bunk, or exposure to herbicides.  If the Veteran is diagnosed with peripheral neuropathy, the examiner must report if such is acute or subacute and also opine as to whether it is at least as likely as not that any acute or subacute peripheral neuropathy was manifest to a compensable degree by August 1970, approximately one year subsequent to the Veteran's exposure to herbicides.  

(c)  The examiner must determine the precise nature of any bilateral shoulder disability.  Any indicated evaluations, studies, and tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that a current bilateral shoulder disability is proximately due to, or the result of, his service-connected lumbosacral strain.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current bilateral shoulder disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbosacral strain.  The examiner must also opine as to whether it is at least as likely as not that a current bilateral shoulder disability was incurred in service, including the Veteran's fall from a bunk, or in-service exposure to herbicides.  

(d) The examiner must ascertain the impact of the Veteran's service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, his lumbosacral strain and his coronary artery disease, and if present, any other disability deemed service-connected subsequent to the Remand directives herein, both singly and jointly, on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

In this regard, as to each of the above inquiries, the examiner should consider the Veteran's statements regarding the in-service injury in which he fell from his bunk; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The Board has posed a number of inquires to the VA examiner as to each disability currently on appeal, and each inquiry must be responded to in full.  If the examination report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


